William B. Brown, J.,
dissenting. The majority upholds Miller’s conviction of aggravated murder on the basis of circumstantial evidence which cannot support such a conviction because it does not exclude “every reasonable hypothesis except that of guilt.” State v. Urbaytis (1951), 156 Ohio St. 271, paragraph three of the syllabus.
Although the prosecution submitted an abundance of exhibits indicating that a robbery, a burglary and a murder took place at the Twin Pair store in August 1975, its evidence against Miller is strictly circumstantial. That evidence includes Miller’s fingerprint on one of approximatly eight Twin Fair paper sacks found in four gym bags located outside the store and on the hacksaw blade and its cardboard packaging found near the probable escape route. Such evidence indicates that Miller may have committed a robbery or burglary that night; but it does not directly tie Miller to the murder, and it does not exclude the possibility that someone else could have committed the crimes at the Twin Fair store.
One reasonable hypothesis consistent with Miller’s innocence and with the evidence presented at trial is that Miller handled the paper sack and the hacksaw when he was in the hardware section of the Twin Fair store a few weeks before the murder. The paper sacks were accessible to the public, and, indeed, identifiable prints of persons other than Miller were found on the paper sacks left outside the store. The Twin Fair manager admitted that customers did break into packages of the type involved herein and that the policy of placing older items to the front of a display to encourage a quick sale was not strictly follow*206ed. The print left on the hacksaw package failed to' disclose on Miller’s thumb a cut that predated Miller’s arrest and that should have shown up on a print left at the time of the crime. In addition, the hacksaw package contained unidentified prints other than the one found by the fingerprint expert to be Miller’s.2
This court has not dealt with the sufficiency of fingerprint evidence to establish guilt until the present cause. However, we have held that circumstantial evidence in general is sufficient only if that evidence excludes every other reasonable hypothesis consistent with innocence, TJrbaytis, supra. Because the paper sack, hacksaw blade and its package were accessible to the public (including Miller) prior to the murder, the fingerprints found on them do not exclude every hypothesis of his innocence. It is for precisely that reason that a number of other jurisdictions have held circumstantial fingerprint evidence insufficient to support a conviction unless they are found under circumstances which preclude their being made at any time other than the time the crime was committed. (See Annotation, Fingerprints, Palm Prints, or Bare Footprints as Evidence, 28 A. L. R. 2d 1115, Sections 28, 29 and 30.)
By affirming the trial court’s determination, the majority professes to sanction, but does not actually apply, the approach of other jurisdictions to fingerprint evidence, undercuts,the logic of this court’s earlier decisions, and imposes the death penalty on evidence insufficient to sustain a conviction. For the foregoing reasons, I dissent.
P. Brown, J., concurs in the foregoing dissenting opinion.

 Other evidence inconsistent with Miller’s guilt included testimony (1) that the Twin Fair manager did not see him around the store at closing time; (2) that the police were unable to trace to Miller the bloody shirt and shoes presumably left by the murderer in effecting his escape; and (3) that Miller’s fingerprints were not found on the hatchet used as a murder weapon, on the axe probably used to break the jewelry counters, on the door which the murderer opened in his escape, or on the stolen merchandise left outside the store.